     Case 6:21-cv-00016 Document 24 Filed on 05/10/21 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                          UNITED STATES DISTRICT COURT                                 May 11, 2021
                           SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk
                               VICTORIA DIVISION

STATE OF TEXAS and             §
STATE OF LOUISIANA,            §
                               §
      Plaintiffs,              §
                               §
v.                             §                                Civil Case No. 6:21-CV-00016
                               §
UNITED STATES OF AMERICA,      §
ALEJANDRO MAYORKAS, UNITED     §
STATES DEPARTMENT OF HOMELAND §
SECURITY, TROY MILLER, U.S.    §
CUSTOMS AND BORDER PROTECTION, §
TAE JOHNSON, U.S. IMMIGRATION  §
AND CUSTOMS ENFORCEMENT,       §
TRACY RENAUD, U.S. CITIZENSHIP §
AND IMMIGRATION SERVICES,      §
                               §
      Defendants.              §

                                           ORDER

       Pending before the Court is Motion for Leave to File Amicus Brief in Support of the State

of Texas and State of Louisiana. (Dkt. No. 23). After reviewing the Motion, the record and the

applicable law, the Court is of the opinion that it should be GRANTED.

       It is SO ORDERED.

       SIGNED this May 10, 2021.



                                                   _____________________________________
                                                           DREW B. TIPTON
                                                   UNITED STATES DISTRICT JUDGE
